         Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 LASHEIKA FRANKLIN and MIRANDA
 WHITEHEAD,

               Plaintiffs,

         vs.                                Civil Action No. 1:19-cv-1281-MLB

 UNIVERSAL PROTECTION SERVICE,
 LLC d/b/a Allied Universal,

               Defendant.

                 MEMORANDUM OF LAW IN SUPPORT OF THE PARTIES’
                 JOINT MOTION FOR FLSA SETTLEMENT APPROVAL

I.      The Parties have reached a Settlement Agreement.

     Plaintiffs Franklin and Whitehead, together with Defendant Universal

Protection Service, seek Court approval of two FLSA Settlement Agreements

(attached hereto as Exhibits A and B), See Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1352-54 (11th Cir. 1982) (requiring court approval of any

settlement of FLSA minimum wage and overtime claims). The Settlements, which

were reached after arms-length negotiations, will provide all the relief sought by

Plaintiffs and will permit the Parties to avoid the time, expense, and uncertainty of
          Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 2 of 6




protracted litigation.1 Accordingly, the Parties request that the Court enter the

attached Proposed Order Approving the Settlements and administratively close this

action, pending Plaintiffs’ dismissal with prejudice. In support of this Motion, the

Parties show the Court as follows:

II.      Background

      Plaintiffs Franklin and Whitehead worked for Defendant Universal as security

personnel from June 24, 2017, through November 8, 2018 (Franklin) and from

December 26, 2017, through October 26, 2018 (Whitehead). Plaintiffs allege that,

throughout their employment, they were regularly scheduled to work 40 hours per

week, but were also required to work off the clock at the ends of their shifts. They

estimate that this off-the-clock work resulted in 1 hour per week of unpaid

overtime wages. Based on their regularly hourly rates of $13 per hour, Plaintiffs

estimate that they are entitled to recover the following as damages:

         Franklin:   $1,384.50 in overtime wages; $1,384.50 in liquidated damages

         Whitehead: $838.50 in overtime wages; $838.50 in liquidated damages

To date, Plaintiffs’ counsel have incurred over $5,000 in fees associated with their

representation of Plaintiffs.



1
       Although a responsive pleading was never filed in this case, Defendant denies
all substantive allegations in the Complaint.

                                           2
        Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 3 of 6




   Defendant expressly denies having engaged in any wrongdoing or unlawful

conduct in this lawsuit. Nevertheless, the Parties have entered into this Settlement

as a compromise to avoid the risks, distractions, and costs that will result from

further litigation.

   The Parties have engaged in arms-length negotiations and have reached a

compromise agreement of Plaintiff’s FLSA overtime claim. The FLSA claim

covered by this Settlement is disputed and the Settlement does not constitute an

admission by Defendant of any violation of any federal, state, or local statute or

regulation, or any violation of any of Plaintiffs’ rights or of any duty owed by

Defendant to Plaintiff.

   The Parties’ Settlement Agreements calls for Plaintiffs to receive 100% of

their estimates unpaid overtime wages and liquidated damages. Plaintiffs’

counsel will recover approximately 80% of their fees and costs incurred to date,

billed at their regular rates of $425 for members, $325 for associates, $165 for

senior paralegals, and $125 for other paralegals. These hourly rates previously

have been approved by this Court as reasonable on numerous occasions.




                                          3
            Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 4 of 6




III.       Legal Authority

      A.     The FLSA Permits the Settlement and Release of Claims with Court
             Approval.

      In the Eleventh Circuit, there are two ways in which claims under the FLSA

may be settled and released. First, Section 216(c) of the FLSA allows individuals

to settle and waive their claims under the FLSA if the payment of alleged unpaid

wages is supervised by the Secretary of Labor. See 29 U.S.C. § 216(c); Lynn’s

Food Stores, 679 F.2d at 1353. Second, in the context of a private lawsuit brought

under Section 216(b) of the FLSA, an individual may settle and release FLSA

claims if the parties present the District Court with a proposed settlement and the

District Court enters a stipulated judgment approving the fairness of the settlement.

Id.

      B.     The Settlement is a Fair and Reasonable Resolution of the Bona Fide
             Disputes between the Parties.

      Following good faith, arms-length negotiations, the Parties reached a settlement

of Plaintiffs’ FLSA overtime claims. The proposed Settlement arises out of an

FLSA lawsuit brought by Plaintiffs against Defendant, which was adversarial in

nature. Plaintiffs were represented by experienced counsel. The Parties reached the

Settlement following significant negotiations. Plaintiffs acknowledge that the

Settlement reflects a reasonable compromise.



                                            4
        Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 5 of 6




   The attorney’s fees that Plaintiff’s counsel will recover are based on hours

actually expended in litigating this action and reflect hourly rates that have been

approved as reasonable by judges in this District on numerous occasions. See, e.g.,

Villa-Garcia v. Latin Mundo #2, Inc. et al., 1:17-cv-1834-TWT, Dkt. 23 (N.D. Ga.

Feb. 21, 2018); Mullen v. Teach-BAK, LLC et al., 1:17-cv-3956-SCJ, Dkt. 21

(N.D. Ga. July 20, 2018); Castell et al. v. Castellucci Hospitality Group, Inc. et al.,

1:18-cv-899-CAP, Dkt. 14 (N.D. Ga. Aug. 9, 2018); Ballard v. The Townsend

Corporation et al., 1:18-cv-3096-TWT, Dkt. 15 (N.D. Ga. Dec. 17, 2018).

   The Parties believe the Settlement reached is fair and reasonable, and

adequately compensates Plaintiffs for their alleged unpaid overtime wages, and

thus should be approved by the Court.

IV.   Conclusion

   WHEREFORE, the Parties respectfully request that the Court approve their

Settlement Agreement, and, upon approval of the settlement, that the Court

administratively close this action pending Plaintiffs’ dismissal with prejudice upon

receipt of all settlement payments. A proposed Order is attached for the Court’s

convenience.




                                           5
       Case 1:19-cv-01281-MLB Document 6-1 Filed 04/24/19 Page 6 of 6




Dated: April 24, 2019
                                             Respectfully submitted,

                                             DELONG, CALDWELL, BRIDGERS,
                                             FITZPATRICK & BENJAMIN, LLL
                                             /s/ Matthew W. Herrington
3100 Centennial Tower                        Mitchell D. Benjamin
101 Marietta Street, NW                      Georgia Bar No. 049888
Atlanta, GA 30303                            Matthew W. Herrington
benjamin@dcbflegal.com                       Georgia Bar No. 275411
matthew.herrington@dcbflegal.com             Counsel for Plaintiff


                                             MARTENSON, HASBROUCK &
                                             SIMON LLP

                                             /s/ Wes R, McCart
3379 Peachtree Road, N.E., Suite 400         Wes R. McCart
Atlanta, Georgia 30326                       Georgia Bar No. 122355
wmccart@martensonlaw.com                     Evan S. Weiss
eweiss@martensonlaw.com                      Georgia Bar No. 542254

                                             Counsel for Defendant


                        CERTIFICATION OF COMPLIANCE

I certify pursuant to Local Rule 7.1(D) that this brief was prepared in Times New

Roman, 14-point font, in compliance with LR 5.1(C), NDGa.

                                               /s/ Matthew W. Herrington
                                               Matthew W. Herrington
                                               Georgia Bar No. 275411




                                         6
